Per Curiam.
The court is asked, generally, if the bill referred to in the interrogatory propounded be constitutional. The question is indefinite in not specifying some particular provision or provisions of the constitution under which the honorable senators doubt the validity of the contemplated legislation. But upon oral argument by counsel, amici curiae, the following sections of that instrument were alone relied on, viz.: 2 and 3 of article 15, and 25 of article 5. Our answer is accordingly limited.
The special legislative charter of the Colorado Central Railroad Company remained in force after the adoption of the constitution. And we are advised that the company has never signified its acceptance of the provisions of the constitution in the manner specified by section Y, article 15 *602of that instrument. The proposed legislation is undoubtedly special; but under the circumstances here presented we do not think its validity will be affected by the constitutional inhibitions mentioned, two of which deal with this subject.
The question propounded is therefore answered in the affirmative.